Citation Nr: 1603053	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  13-06 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1958 to March 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for a seizure disorder.

The current seizure condition was assessed during an April 2012 VA examination.  The examiner found that the condition was less likely than not caused by or incurred in service.  However, the VA examiner's opinion is found to be inadequate as she did not consider and discuss all the relevant evidence of record in forming her conclusion.

"[O]nce the Secretary undertakes the effort to provide an examination when developing a service connection claim, . . . he must provide an adequate one." Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate medical opinion must consider all relevant evidence of record. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  It must consider the veteran's prior pertinent medical history and must also include clear conclusions, supporting data, and a reasoned medical explanation. Barr, 21 Vet. App. at 311; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Veteran's service treatment records show that the he participated in boxing while in service and sustained trauma to his head while boxing.  A December 1959 record showed the Veteran received treatment and was suspected of having a fractured nose from boxing.  A January 1960 record indicated the Veteran had his septum deviated to the right, which needed to be repaired under local anesthesia.  A February 1960 record indicated the Veteran was hit on the left side of his face and eye which resulted in minor facial injuries and an October 1960 service treatment record noted that he was knocked unconscious for a short period of time and then admitted to the emergency room for surgical observation to rule out intracranial injury.  That October 1960 examiner diagnosed a cerebral concussion.

Post-service records show the Veteran began treatment for his seizure disorder in January 1985.  A June 1991 treatment record indicated the Veteran was hospitalized in January 1985 with grand mal seizure disorder.  A November 2011 VA record from the Veteran's treating physician indicated that the Veteran did participate in exhibition boxing while in service and it is possible that the head injuries sustained at that time, were the original cause of his current seizure disorder.

Additionally, a November 2011 claim form indicated the Veteran felt his seizure disorder was directly related to service and the repeated blows to the head he received while boxing.  He stated that since active duty his conditions have worsened in severity and frequency.

Subsequently, the Veteran underwent a VA examination for his seizures in April 2012.  In concluding the Veteran's condition was not related to service, she stated there is no record of sequelae related to his in-service head injuries and he did not have seizures while on active duty.  She further stated that he did suffer a traumatic brain injury (TBI) in service, however his TBI resolved and the seizure disorder was not related to his TBI.  She noted that he left the military in 1961, his separation physical was unremarkable, and he did not develop seizures until 1985.

While the April 2012 VA examiner acknowledged the Veteran's history of in-service trauma from boxing, she did not adequately discuss the relevant evidence of record, including the December 2011 VA treatment record which indicated that it is possible that the head injuries suffered by the Veteran in service caused his seizure disorder.  Furthermore, the lay evidence was not adequately discussed.  Finally, the April 2012 VA examiner appears to possibly raise the issue of the Veteran having a TBI in service.

Therefore, the Board finds that the April 2012 VA examination is not adequate and a new VA examination is warranted.  Barr, 21 Vet. App. at 3, 311-312.  The Veteran should be afforded a new VA examination on remand, by a different VA examiner, in order to determine if the Veteran's current seizure disorder is related to service.

Updated VA treatment records must also be obtained. 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records since December 2011.

2. Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.

The examiner is to identify any current seizure disorder and any current residuals of a traumatic brain injury (TBI) incurred during the Veteran's military service.  For any diagnosed seizure disorder or residuals of a TBI, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the current seizure disorder and/or residuals of TBI is/are related to the Veteran's active military service.  In answering this question, the examiner must discuss the Veteran's service treatment records, including the documented trauma he was exposed to from boxing in service.  The examiner must note all pertinent findings and features of the Veteran's seizure disorder and/or residuals of TBI.

Furthermore, the examiner must discuss the December 2011 VA treatment record and the lay evidence of record.  The examination report must include a complete rationale for all opinions expressed.

3. After the development requested above has been completed, as well as any additional development deemed necessary, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



